Title: Thomas Jefferson to George Jefferson, 24 June 1811
From: Jefferson, Thomas
To: Jefferson, George


          
            
                  Dear Sir: 
                   
                     Monticello 
                     June 24. 11
            
		   
		   Yours
                  of the 20th was recieved yesterday inclosing my account balance 
                  3128.60 and the estimated amount of 54. Barrels flour unsold, to be drawn for—
		  
		  there should be still near 50. Barrels more to be recieved from Bedford. 
		  
			 
			 In consequence of your permission I am drawing on you as follows:
            
              
                
                
		   Dr. Everett of Charlottesville
                42.20
              
              
                
                
		   Gen.l Wm. Chamberlayne of N. Kent
                59.74
                        
              
              
                
                
                           
		   Jones & Howell Phila.
                500.
                        
              
              
                
                
		   James Lyle
                1000.
              
              
                
                
		   D. Higginbotham
                        
                1500.
              
              
                
                
                
                           3101.94
                        
              
            
            all those will present draughts, except Jones & Howell whom I inform by letter that you will be so good as to remit them 500 Dol. immediately, which I must pray you to do. 
		   
		   
		  besides the order to D. Higginbotham, I give him one on you for the proceeds of the 7 hhds tob. sent from this place whenever you shall have sold it. they are supposed to yield something upwards of 12,000 weight. if it is not too troublsome, I will ask to know what has been the fate of the single hhd of tobo sent last, the overseer who made it, solliciting me to enquire, as he supposes it much superior to that which went from another plantation. in addition to the above draughts I will pray you to forward me by post 150. Dollars. some
			 symptoms of indisposition & the heat of the weather have induced me to defer my journey to Poplar Forest yours with combined affection.
            
              Th:
              Jefferson
          
          
            P.S. I returned the note for the bank signed at 3000D.
          
        